      Case 7:21-cv-00018 Document 14 Filed on 04/06/21 in TXSD Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA                     *

vs.                                          *       CASE NUMBER: 7:21-cv-00018

1.821 ACRES OF LAND, MORE OR                 *
LESS

                                 NOTICE OF APPEARANCE

       COMES NOW, Fabian Guerrero, and files this Notice of Appearance for MARIA

ALEJANDRA DOMINGUEZ and heir of the estate of GENOVEVA CARLOS VALLEJO. The

undersigned requests that an entry of appearance on behalf of party of interest with the pertinent

contact information herein provided be entered.

       WHEREFORE MARIA ALEJANDRA DOMINGUEZ prays that the Law Office of

Fabian Guerrero be entered as her attorney of record.

                                                     Respectfully submitted,



                                                     ____/s/Fabian    Guerrero______        _____
                                                    Fabian Guerrero
                                                     State of Texas Bar Number: 00795397
                                                     LAW OFFICE OF FABIAN GUERRERO
                                                     3900 West Expressway 83
                                                     McAllen, Texas 78501
                                                     Telephone: (956) 627-4878
                                                     Facsimile: (956) 322-8213
                                                     fabianlaw@sbcglobal.net
                                                     fabianlaw96@gmail.com
                                                     ATTORNEY FOR
                                                     MARIA ALEJANDRA
                                                     DOMINGUEZ
